DETAILED ACTION
Claim Interpretation
The entirety of the language related to the 112(f) interpretation is not repeated in this action but is present in the previous action.  This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “surface wave launcher” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 requires that the substrate inlet and outlet “defining a longitudinal axis” that is “having the general direction of the substrate” but: 1. the substrate is not actually required to be present, so it is indefinite to base anything off of the substrate location, 2. even if the substrate were present, there is no description where the substrate is located rather than in a directional sense relative to the longitudinal central axis and 3. there is no clear limitation related to the “general” direction, the term is broad.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet (2017/0032939) in view of Vandermeulen (2011/0005461).
	Choquet teaches a plasma post discharge deposition device comprising:
- a gas source with a substrate inlet, see Fig. 4 and related text, particularly wherein the substrate (F) enters through one end,
- a post discharge deposition chamber with a substrate outlet – see opposite end of the system per chamber 4, the last chamber is operably the claimed chamber wherein it follows any number of discharge chambers, and
- the inlet and outlet define a longitudinal axis as depicted, and have a “general direction” of the substrate as depicted, 
- a dielectric tube between the gas source and deposition chamber – see wherein per Fig. 3 particularly there is a tube (3) along with the microwave applicator (4) that is configured to confine a plasma discharge as per Figs. 1 and 2 and including a discharge zone as depicted.  Regarding the tube being a “dielectric tube” while the art is silent on the specific material, it would be an obvious selection of material to apply a “dielectric” for the tube in order that the tube be insulated from the surrounds and even other chambers.  Further as per MPEP 2144.07, the selection of a known material is prima facia obvious without a showing of criticality and in this case to select a dielectric material would have been obvious.
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The structure of the apparatus of Choquet includes the capability of forming a central and discharge zone and therefore meets the claim requirements of the discharge and central zones and the control of the plasma and/or conditions would likewise control the distance of the discharge zone as claimed.   
	In regard to the surface wave launcher, the term, as indicated above is interpreted under 112(f) and the microwave applicator of the prior art is held to meet the claim requirements of a surface wave launcher and its equivalents, as it is capable of generating a plasma discharge.
	In regard to the use at atmospheric pressure, the use of the device at any particular pressure is an intended use of the apparatus, but while Choquet teaches that the ECR system generally operates at reduced pressure [0067-71] – Vandermeulen teaches that it is operable to control the pressure of an ECR system to elevated pressures [0008].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the pressure of the ECR of Choquet to any pressure, such as pressures higher than reduced pressure as Vandermeulen teaches 
Regarding claims 17 and 18, as per above, the control of the system is intended use of the apparatus.  The control of the plasma device (surface wave launcher) to produce a certain temperature would have been a use of the same structure.
	Regarding claim 19, the selection of a known material for its intended use is prima facia obvious without a showing of criticality, see MPE 2144.07.  
Regarding claims 20 and 21, Choquet teaches a frequency of 2.45 GHz [0005], though the selection of a particular setting is intended use of an apparatus.
Regarding claims 22 and 23, the prior art is silent on the separation distance but as per MPEP 2144.04 IV. A. a selection of size/proportion is prima obvious without a showing of criticality.  In this case, there is no demonstrated criticality of the deposition chamber being 6cm from the surface wave launcher.
Regarding claims 24-26 and 29, as Choquet teaches a gas being injected [0039], as the use of a particular gas is intended use, the limitation is met.  Further Choquet broadly teaches any reactive gases, therefore including multiple reactive gases that would operably include, as a matter of intended use, a precursor gas a doping gas.  Further the gases claimed in claim 25 would have been operable gases to apply in such a process and are not particularly limiting.
Regarding claim 24, Choquet is silent on any specific gas (or any gas) being used for the microwave (surface launcher), but examiner takes Official Notice that it is well known to apply an inert gas with a microwave source in order to generate plasma.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet and Vandermeulen in view of Popa (2013/0129907).
The teachings of Choquet are described above, teaching a deposition system, but not teaching the use of an ultrasonic system or a nanoparticle delivery system.
Popa teaches that it is operable to include an ultrasonic sprayer in a deposition system [0120] and further that the use of such a device allows metal nanoparticles to be incorporated into a film [0252].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the ultrasonic sprayer of Popa in the apparatus of Choquet as it would allow for nanoparticles to be incorporated into a layer. As per [0028], Choquet is open to multiple gas supply devices.
The teachings meet the requirements of claims 27 and 28.  Further to claim 29, the selection of the particular precursors is again an intended use of the apparatus, but the claim is combined with the teachings of Popa because the ultrasonic system would allow for the operability of applying a compound such as gold trihydrochlorate.

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive, though several 112(b) rejections have been overcome by amendment.

In regard to the 112(b) rejection of, “surface wave launcher” the claim interpretation under 112(f) is maintained but the rejection is withdrawn in view of the arguments and, also, upon reconsideration one would generally understand what structure this would imply, and it is generally accepted as a device capable of launching a plasma in a directional manner.
The applicants argue that Choquet fails to teach two main features.
The first feature is that Choquet uses vacuum technology.  It is noted that, as claimed, the use of atmospheric pressure is an intended use of the apparatus.  The structure of Choquet is capable of the same use.  As noted, the structure itself is present when not in use and arguably at atmospheric pressure.  Furthermore, the teachings of Vandermeulen are applied and teach that it is operable to adjust the pressure of a process that uses ECR, as Choquet does.
Applicants then argue that Choquet is silent regarding the central zone.  The central zone, however, is, again, a matter of the intended use of the apparatus.  The central zone is identified in the claim as a part of the discharge zone which is ONLY present when the plasma is activated, i.e. the apparatus is in use.  The central zone location is addressed per above, but, as noted, a matter of intended use of the apparatus.  The central zone is not an actual claimed part of the apparatus.  Applicants argue that Choquet teaches magnets, but that does not affect applicants claimed apparatus, which is in any case “comprising” and may include additional features.
Claims directed to a method of using the apparatus would appear to overcome the teachings of Choquet, but the apparatus is limited by the structure and not use.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715